Citation Nr: 1109996	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-40 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for a psychiatric condition, to include anxiety disorder and insomnia.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served with the United States Army from May 1993 to October 1993, and from November 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's service connection claims for a sleep disorder, and for a psychiatric condition, to include anxiety disorder and insomnia.  

On a substantive appeal form received in October 2009, the Veteran requested status information regarding service connection claims for sleep apnea, an anxiety disorder, a panic disorder and a low back disorder.  As reflected on the title page, the only issues currently in appellate status before the Board are service connection claims for sleep apnea, and a psychiatric condition to include anxiety disorder and insomnia, both of which were timely appealed following the denial of those claims in a November 2008 rating decision.  A service connection claim for a low back disorder was denied in a March 2009 rating action which was not appealed.  A service connection claim for a panic disorder with agoraphobia was denied in an August 2008 rating decision which was not appealed and the denial of the claim was confirmed in a January 2010 rating decision, which was also not appealed.  As there is no indication at this point that the Veteran wishes to pursue any claims other than those currently in appellate status, no referral for additional action will be requested at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the service connection claims for a sleep disorder, including sleep apnea, and for a psychiatric condition to include anxiety disorder and insomnia, further development is required.  

As a preliminary matter the Board notes that although verified service in Iraq is shown, the Veteran does not maintain that his claimed sleep disorder is a manifestation of an undiagnosed illness associated with his service in Southwest Asia.  Moreover, it would appear that since the claimed sleep disorder has been specifically attributed to a known diagnosis, sleep apnea, the provisions of 38 U.S.C.A 1117 and 38 C.F.R. 3.317, are inapplicable.  

With respect to the claimed sleep disorder, a brief review of the evidence in this case reflects that in July 2005, during the Veteran's second period of service, he was seen for complaints which included insomnia.  A VA record of December 2007 indicates that the Veteran gave a 2-month history of depressed mood, sleep impairment and difficulty concentrating.  In June 2008, an overnight polysomnogram was performed by a private sleep disorders center.  Assessments of severe obstructive sleep apnea and sleep fragmentation related to respiratory disturbances, were made.  VA records reflect that a CPAP machine was issued in July 2008.  

A VA respiratory examination was conducted in October 2008.  The Veteran reported that he felt sleepy after waking up in the morning and tired during the day.  The Veteran also mentioned that after returning from service his wife noted his loud snoring as well as short periods/seconds during which he was not breathing.  The Veteran complained of daytime somnolence and falling asleep easily during the day.  Severe obstructive sleep apnea and sleep fragmentation related to respiratory disturbance were diagnosed.  However, the VA examiner did not provide any opinion relating to the likely etiology and/or time of onset of his diagnosed sleep apnea.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, while a VA examination diagnosing a sleep disorder was conducted in 2008, it is inadequate as it did not contain a medical opinion addressing the etiology of the diagnosed sleep disorder.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, VA shall provide for a supplemental medical ipinion to the October 2008 VA respiratory examination for the purpose of offering an opinion addressing the likely etiology and/or time of onset of the Veteran's diagnosed sleep disorder.  

With respect to the claimed psychiatric disorder, a brief review of the evidence in this case reflects that in September 1993, during the Veteran's first period of service, he was seen by community mental health service at which time academic/occupational problems and other interpersonal problems (unspecified) were diagnosed.  In July 2005, during the Veteran's second period of service, he was seen for complaints which included insomnia.  The Veteran underwent a psychiatric evaluation by VA in December 2007.  The diagnoses included anxiety disorder; rule out panic disorder with agoraphobia; and dysomnia.  The examiner explained that the Veteran had symptoms of anxiety and insomnia, which seemed to be related to anxiety; both of which in turn appeared to be a problem that developed since he was deployed to Iraq.

A VA examination for mental disorders was conducted in February 2008.  At that time, the Veteran's primary complaints involved sleep impairment.  The examiner indicated that after listening to the Veteran's complaints relating to sleep impairment, there was a possibility that he had a breathing-related sleep disorder and it was recommended that this matter be addressed prior to any opinion being provided with respect to the Veteran's claimed psychiatric condition, following which the file should be returned to the examiner for a record review and opinion.  A diagnosis of anxiety disorder was made, but there was no opinion provided addressing the etiology or likely time of onset of this diagnosed condition.  Obstructive sleep apnea was subsequently diagnosed.  However, the file was never re-routed to the VA examiner so that an opinion could be provided addressing the Veteran's claimed psychiatric disorder/insomnia.  At this point, the evidence on file contains evidence of a current psychiatric disability, diagnosed as anxiety disorder, but does not contain an opinion addressing its likely etiology or time of onset.  

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In light of the information provided above, a request for supplemental medical examination and opinion is warranted in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claims for a sleep disorder, to include sleep apnea, and for psychiatric condition, to include anxiety disorder and insomnia.  The RO shall assist the Veteran in obtaining any such evidence identified which has not already been obtained for the record.

In addition, VA records and evaluation reports dated from August 2009 should be obtained and associated with the claims folder.  

2.  The RO shall arrange for an appropriate specialist in respiratory disorders to provide an addendum to the October 2008 VA respiratory examination report addressing whether the Veteran's currently diagnosed sleep apnea is related to service.  In the opinion report, the examiner is requested to record and consider the Veteran's lay statements relating to the history, symptomatology and onset of his claimed sleep disorder.  Based on a review of the lay and clinical history, and other evidence and/or factors (as pertinent), the examiner is asked to provide an opinion on the following:

whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed sleep apnea originated during either of the Veteran's periods of active service (May to October 1993 and November 2004 to November 2005), or is otherwise etiologically related to one of more of the Veteran's periods active service.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must explain the rationale for all opinions provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically note this in the report, and explain why this is so.

3.  The RO shall arrange for a psychiatric examination of the Veteran, if possible to be conducted by the VA examiner who conducted the February 2008 VA examination for mental disorders.  The claims folder and a copy of this remand shall be made available to the examiner. 

In the examination report, the examiner is requested to record and consider the Veteran's lay statements relating to the history, symptomatology and onset of his claimed psychiatric disorder.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Based on a review of the lay and clinical history, findings on examination, and other evidence and/or factors (as pertinent), the examiner is asked to provide opinions that address the following matters:

a) Identify, by diagnosis, each and every currently manifested psychiatric disorder.  

b) As to each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such originated during either of the Veteran's periods of active service (May to October 1993 and November 2004 to November 2005) or during the first post-service years, or is otherwise etiologically related to one of more of the Veteran's periods active service.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c) The examiner must explain the rationale for all opinions provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically note this in the report, and explain why this is so.

3.  The RO/AMC shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Following the directed development, the RO must readjudicate the service connection claims for a sleep disorder, to include sleep apnea; and for a psychiatric condition to include anxiety disorder and insomnia, with consideration of all pertinent evidence added to the record since the issuance of the June 2009 SOC.  If the claims remain denied, the RO shall issue the Veteran and his representative a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order, for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


